EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryce Johnson on 8/12/21.

The application has been amended as follows: 

Claim 1 has been canceled.
In claim 2, “the interior” in line 6 has been replaced with ---an interior---; ---and an undepressed ledge--- has been inserted after “flange” in line 6; “the interior” in line 15 has been replaced with ---an interior---; ---and an undepressed ledge--- has been inserted after the first occurrence of “flange” in line 15; and “wherein the lower flange is further defined by a plurality of drain holes within the depression,” in lines 16-17 has been deleted.
In claim 14, ---first--- has been inserted before “pot” in line 2; the last occurrence of “the” in line 4 has been replaced with ---an---; ---and an undepressed ledge--- has been inserted after the first occurrence of “flange” in line 5; the last occurrence of “the” in line 10 has been replaced with ---an---; ---and an undepressed ledge--- has been inserted after the first occurrence of “flange” in line 11; “wherein the lower flange is 

Reasons for Allowance
Claims 2-4,11-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a pot suspension apparatus and a method of suspending pots as claimed in detail, especially the features of a first channel that is disposed within the perimeter of the undepressed ledge of the interior of the upper flange; a first o-ring gasket disposed within the channel of the interior of the upper flange; a second channel that is placed within the perimeter of the undepressed ledge of the interior of the lower flange; and a second o-ring gasket that is placed within the channel of the interior of the lower flange.
Cho (KR 10-1877172) discloses a similar pot suspension apparatus and method as the claimed invention. However, Cho lacks a first channel that is disposed within the perimeter of the undepressed ledge of the interior of the upper flange; a first o-ring gasket disposed within the channel of the interior of the upper flange; a second channel that is placed within the perimeter of the undepressed ledge of the interior of the lower flange; and a second o-ring gasket that is placed within the channel of the interior of the lower flange. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643